Filed 12/6/13 In re Oscar P. CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re OSCAR P., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,                                                                             F067219

         Plaintiff and Respondent,                                       (Super. Ct. No. JW130409-00)

                   v.                                                                OPINION
OSCAR P.,

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Peter A.
Warmerdam, Referee.
         Holly Jackson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
Heather S. Gimle, Deputy Attorneys General, for Plaintiff and Respondent.

                                                        -ooOoo-

*        Before Levy, Acting P.J., Poochigian, J., and Detjen, J.
       The court adjudged appellant, Oscar P., a ward of the court (Welf. & Inst. Code,
§ 602) after it sustained petition allegations charging appellant with possession of
concentrated cannabis (count 1/Health & Saf. Code, § 11357, subd. (a)) and driving
without a valid driver’s license (count 2/Veh. Code, § 12500, subd. (a)). On appeal,
appellant contends the court abused its discretion when it denied his motion to suppress.
We affirm.
                                           FACTS
       On February 5, 2013, Bakersfield Police Officer Jeremy Piper stopped the truck
appellant was driving and arrested him after finding 11.4 grams of concentrated cannabis
on him. Appellant did not have a valid driver’s license in his possession.
       On March 7, 2013, the district attorney filed a petition charging appellant with the
two counts the court sustained.
       On March 27, 2013, appellant’s defense counsel filed a motion to suppress
alleging that appellant was unlawfully detained.
       On April 24, 2013, the court heard appellant’s suppression motion during
appellant’s adjudication hearing. During the hearing, Officer Piper testified that on
February 5, 2013, at 11:40 a.m., while on patrol, he drove behind a truck driven by
appellant that appeared to have a current registration sticker on its license plate.
However, when the officer ran a DMV check of the license plate number, he discovered
the registration had expired on October 31, 2011. Officer Piper conducted a traffic stop
of the truck and contacted appellant, who told him he did not have a driver’s license.
Officer Piper smelled a strong odor of marijuana and asked appellant to exit the truck so
he could investigate appellant’s identity and the odor of marijuana. Officer Piper pat
searched appellant and felt a prescription bottle in his left front pants pocket. The officer
asked for and received permission from appellant to search the pants pocket. As soon as



                                              2
he pulled the bottle out, he saw it contained marijuana. Officer Piper asked appellant
what the substance was and appellant stated it was hashish.
       When Officer Piper spoke with appellant after placing him in the back of his patrol
car, appellant admitted knowing the registration tab on his license plate was fake, but he
claimed not to know who put it on the truck. Appellant also stated that he used the
hashish for personal reasons and did not sell it.
       Except for driving with an expired registration and a fake tag, Officer Piper did
not observe appellant commit any traffic violations prior to stopping him.
       At the conclusion of the hearing, the court denied appellant’s suppression motion
and it sustained the two charges alleged in the petition. The court also denied a defense
motion to reduce the possession charge from a felony to a misdemeanor.
       On May 8, 2013, the court again denied a defense request to reduce the possession
charge to a misdemeanor and placed appellant on probation not to exceed his 21st
birthday.
                                       DISCUSSION
       “‘The standard of appellate review of a trial court’s ruling on a motion to suppress
is well established. We defer to the trial court’s factual findings, express or implied,
where supported by substantial evidence. In determining whether, on the facts so found,
the search or seizure was reasonable under the Fourth Amendment, we exercise our
independent judgment. [Citations.]’ [Citation.]” (People v. Weaver (2001) 26 Cal. 4th
876, 924.)
       “[A]n officer may stop and detain a motorist on reasonable suspicion that the
driver has violated the law. [Citations.] The guiding principle in determining the
propriety of an investigatory detention is ‘the reasonableness in all the circumstances of
the particular governmental invasion of a citizen’s personal security.’ [Citations.] In
making our determination, we examine ‘the totality of the circumstances’ in each case.

                                              3
[Citations.]” (People v. Wells (2006) 38 Cal. 4th 1078, 1082-1083.) An ordinary traffic
stop is treated as a detention and is reasonable under the Fourth Amendment “only if the
facts and circumstances known to the officer support at least a reasonable suspicion that
the driver has violated the Vehicle Code or some other law.” (People v. Miranda (1993)
17 Cal. App. 4th 917, 926.) “When assessing the reasonableness of a traffic stop, the
question is not whether appellant actually violated the Vehicle Code, but whether there
was some ‘“objective manifestation” that [he] may have’ violated the Vehicle Code.
[Citation.]” (People v. Durant (2012) 205 Cal. App. 4th 57, 63, italics omitted.)
       “With a few minor exceptions all records of the Department of Motor Vehicles
[DMV] relating to registration of vehicles, information contained on applications for
drivers’ licenses, abstracts of convictions and accident reports are public records and
open for inspection. (Veh. Code, § 1808.) There can be little expectation of privacy
when the records are made public by statute.”1 (People v. Herrera (1981) 124
Cal. App. 3d 386, 389.)
       Officer Piper’s search of DMV records did not implicate appellant’s Fourth
Amendment rights because appellant did not have an expectation of privacy in records
relating to his truck’s registration. Further, the information that the truck registration was
not current and Officer Piper’s observation of what appeared to be fake registration tags
on the truck’s license plate provided the officer with reasonable cause to stop appellant’s


1      Vehicle Code section 1808, subdivision (a) provides: “Except where a specific
provision of law prohibits the disclosure of records or information or provides for
confidentiality, all records of the department relating to the registration of vehicles, other
information contained on an application for a driver’s license, abstracts of convictions,
and abstracts of accident reports required to be sent to the department in Sacramento,
except for abstracts of accidents where, in the opinion of a reporting officer, another
individual was at fault, shall be open to public inspection during office hours. All
abstracts of accident reports shall be available to law enforcement agencies and courts of
competent jurisdiction.” (Italics added.)

                                              4
truck. (People v. Bell (1996) 43 Cal. App. 4th 754, 760-761; People v. Hamilton (2002)
102 Cal. App. 4th 1311, 1317.)
       Appellant misplaces his reliance on Delaware v. Prouse (1979) 440 U.S. 648
(Prouse) to contend Officer Piper unlawfully stopped him. In Prouse, a police officer
stopped a vehicle for the sole purpose of checking the driving license of the operator and
the registration of the car. The officer had “neither probable cause to believe nor
reasonable suspicion that the car [was] being driven contrary to the laws governing the
operation of motor vehicles or that either the car or any of its occupants [was] subject to
seizure or detention in connection with the violation of any other applicable law.” (Id. at
p. 650.) In holding that the stop was unlawful, the Supreme Court stated: “[W]e hold
that except in those situations in which there is at least articulable and reasonable
suspicion that a motorist is unlicensed or that an automobile is not registered, or that
either the vehicle or an occupant is otherwise subject to seizure for violation of law,
stopping an automobile and detaining the driver in order to check his driver’s license and
the registration of the automobile are unreasonable under the Fourth Amendment.” (Id.
at p. 663.)
       Prouse is inapposite because, unlike the officer in Prouse, Officer Piper had
reasonable suspicion that appellant had committed at least one vehicle code violation
prior to stopping appellant’s truck and, as discussed above, the manner in which he
obtained information to make this determination did not implicate appellant’s Fourth
Amendment rights. Accordingly, we conclude the court did not err when it denied
appellant’s suppression motion.
                                      DISPOSITION
       The judgment is affirmed.




                                              5